           Case 2:20-cv-00866-RSM-BAT Document 20 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DONALD L. CALVIN,

 9                               Plaintiff,                CASE NO. 2:20-cv-00866-RSM-BAT

10           v.                                            ORDER DENYING MOTION FOR
                                                           RECONSIDERATION
11   BILL ELFO, et al.,

12                               Defendant.

13          Plaintiff moves the Court to reconsider its order denying him his request to be relieved of
14   the requirement that all pleadings be filed electronically. Dkt. 13. Motions for reconsideration are
15   disfavored under the Court’s local rules:
16                  Motions for reconsideration are disfavored. The court will ordinarily deny
            such motions in the absence of a showing of manifest error in the prior ruling or a
17          showing of new facts or legal authority which could not have been brought to its
            attention earlier with reasonable diligence.
18
     Local Rules W.D. Wash. CR 7(h)(1). A motion to reconsider is an “extraordinary remedy,” and
19
     “should not be granted, absent highly unusual circumstances, unless the district court is
20
     presented with newly discovered evidence, committed clear error, or if there is an intervening
21
     change in the controlling law.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
22
     Cir. 2000) (internal citation omitted).
23
            As the Court noted in its order denying relief from filing pleadings electronically, all

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
            Case 2:20-cv-00866-RSM-BAT Document 20 Filed 08/13/20 Page 2 of 2



 1   prisoners held in a Washington Department of Corrections (WDOC) facility must file pleadings

 2   utilizing the prisoner e-filing procedures. See General Order 06-16. Plaintiff is held in a WDOC

 3   facility; he therefore must file his pleadings utilizing the e-filing procedures. Plaintiff originally

 4   contended WDOC limits the number of prisoners who can be in the law library at one time. The

 5   Court denied relief from electronic filing because the Court continues to receive e-filed pleadings

 6   from prisoners held in WDOC facilities, including the facility in which plaintiff is imprisoned.

 7           In his motion to reconsider, plaintiff now contends he has no access to the law library or

 8   to the law librarian and thus cannot file anything electronically. However, the Court continues to

 9   receive electronically filed pleadings from other inmates at plaintiff’s prison and it seems

10   improbable that plaintiff is the only prisoner who cannot file things electronically.

11           The Court accordingly ORDERS the motion to reconsider (Dkt. 13) is DENIED.

12           DATED this 13th day of August, 2020.

13

14                                                                   A
                                                             BRIAN A. TSUCHIDA
15                                                           Chief United States Magistrate Judge

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
